This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A16-0721

                       Charles Kwadzo Sokpa-Anku, petitioner,
                                    Appellant,

                                         vs.

                                 State of Minnesota,
                                    Respondent.

                              Filed November 28, 2016
                                     Affirmed
                                    Kirk, Judge

                            Ramsey County District Court
                              File No. 62-CR-13-4385

Cathryn Middlebrook, Chief Appellate Public Defender, Jessica Merz Godes, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

Lori Swanson, Attorney General, Nicholas B. Wanka, Assistant Attorney General, St.
Paul, Minnesota; and

John Choi, Ramsey County Attorney, St. Paul, Minnesota (for respondent)

      Considered and decided by Halbrooks, Presiding Judge; Rodenberg, Judge; and

Kirk, Judge.

                       UNPUBLISHED OPINION

KIRK, Judge

      Appellant Charles Kwadzo Sokpa-Anku appeals the postconviction court’s order

denying his petition for postconviction relief following a jury trial where he was
convicted of two counts of medical assistance fraud over $5,000 and one count of

medical assistance fraud over $1,000. Appellant argues that his convictions must be

reversed based on insufficient evidence or, in the alternative, that the postconviction court

abused its discretion in denying his petition for postconviction relief without an

evidentiary hearing on his ineffective-assistance-of-counsel claim. We affirm.

                                          FACTS

       Appellant owned and operated Carelinks Home Care, Inc. (Carelinks). In 2008,

appellant enrolled Carelinks with the Department of Human Services (DHS) to provide

home health care to individuals under Minnesota’s Medicaid program. As a part of the

enrollment process, appellant executed a DHS provider agreement in which he agreed

“[t]o comply with all federal and state statutes and rules relating to the delivery of

services to individuals and to the submission of claims for such services” and “[t]o

assume full responsibility for the accuracy of claims submitted to [DHS] in accordance

with the certification requirements of 42 Code of Federal Regulations, section 455.18 and

Minnesota Statutes, section 256B.27, subd. 2.”

       In 2011, DHS conducted an audit of Carelinks and determined that appellant had

failed to comply with the applicable state and federal regulations regarding billing and

record retention. Appellant was charged, under Minn. Stat. § 609.466 (2012), with two

counts of medical assistance fraud over $5,000 and one count of medical assistance fraud




                                             2
over $1,000.1 At trial, the state offered evidence and testimony establishing appellant’s

practice of submitting claims to DHS indicating that Carelinks’s Qualified Professionals

(QPs) spent two hours with each patient regardless of how long the visit lasted.

Carelinks’s two QPs testified that visits did not always last two hours and ranged in

length from thirty minutes to three hours. The QPs further testified that they completed,

and provided appellant with, documentation for each of their patient visits. However,

after searching Carelinks’s billing records and corresponding documents, the state

determined that a number of Carelinks’s QP visit claims were not supported by requisite

documentation.     The state also offered evidence and testimony that Carelinks:

(1) submitted claims to DHS for over 24 hours of QP services in one day; (2) submitted

claims for services provided between 2:00 a.m. and 4:00 a.m.; and (3) submitted claims

where a single QP was reported to have provided services to multiple recipients, in

multiple locations, at a single time. Appellant was responsible for submitting Carelinks’s

QP visit claims to DHS.

       Investigator Melanie Leslie, of the Medicaid Fraud Control Unit, testified

regarding Carelinks’s inadequate documentation and missing records for QP visit claims.

Investigator Leslie prepared three charts to summarize her findings, which were admitted

into evidence at trial. The first chart, corresponding with count 1, identified $6,264.72 in

fraudulent claims from August 4, 2009 to February 2, 2010.              The second chart,

1
  Appellant was also charged with an additional count of medical assistance fraud over
$1,000 (count 3) and, in an amended complaint, two counts of theft (counts 5 and 6).
Prior to trial, the state dismissed counts 3, 5, and 6. For clarity, this opinion will adopt
the labels used at trial, meaning charged counts 1 and 2 will each be referred to as “count
1” and “count 2,” and charged count 4 will be referred to as “count 3.”
                                             3
corresponding with count 2, identified $9,686.07 in fraudulent claims from February 17,

2010 to August 3, 2010.         The third chart, corresponding with count 3, identified

$4,840.68 in fraudulent claims from August 31, 2010 to January 4, 2011. Investigator

Leslie’s calculations only included instances where Carelinks (1) submitted a QP visit

claim without documentation establishing that the visit occurred, or (2) submitted a QP

visit claim seeking reimbursement for two hours where documentation did not include the

length of the visit. The jury found appellant guilty of medical assistance fraud exceeding

$5,000 for counts 1 and 2 and exceeding $1,000 for count 3.

       Before trial, appellant pleaded guilty to two counts of theft. However, shortly

thereafter, appellant retained new counsel and moved to withdraw his guilty plea. On

May 2, 2014, prior to granting appellant’s motion to withdraw his guilty plea, the district

court informed appellant, “If you pass up this deal I’m not going to consider it again.”

The district court explained, “I’m just going to allow [appellant] to withdraw his plea of

guilty just because the [district court] was uncomfortable with the deal to begin with. It

was a generous offer. Perhaps too generous, given the circumstances here.” In addition,

the district court stated:

               And I’m not going to consider, again, even if the state agrees,
               unless, you know, if they want to amend the complaint to
               charge other offenses, that’s their right. But as far as the offer
               that they’ve made you will go to trial. And if you get
               convicted, that’s what’s going to happen.

         Appellant claims that, following his conviction and sentencing, he discovered a

June 3, 2014 letter, written by the prosecutor and sent to his counsel, containing another

plea offer, which appellant claims was never conveyed to him. Appellant petitioned for

                                               4
postconviction relief seeking to have his convictions reversed for insufficient evidence or,

in the alternative, seeking specific performance of the June 2014 plea offer because he

received ineffective assistance of counsel based on counsel’s failure to inform him of the

plea offer. The postconviction court denied appellant’s petition without an evidentiary

hearing. This appeal follows.

                                     DECISION

I.     The postconviction court did not abuse its discretion in denying appellant’s
       petition based on his sufficiency-of-the-evidence claim.

       “We review a denial of a petition for postconviction relief, as well as a request for

an evidentiary hearing, for an abuse of discretion.” Riley v. State, 819 N.W.2d 162, 167

(Minn. 2012) (citations omitted). “A postconviction court abuses its discretion when its

decision is based on an erroneous view of the law or is against logic and the facts in the

record.” Id. (quotation omitted). In reviewing a challenge to the sufficiency of the

evidence, we conduct “a painstaking analysis of the record to determine whether the

evidence, when viewed in the light most favorable to the conviction, was sufficient to

permit the jurors to reach the verdict which they did.” State v. Ortega, 813 N.W.2d 86,

100 (Minn. 2012) (quotation omitted). We assume that the jury believed the state’s

witnesses and disbelieved any contrary evidence. Id.

       Appellant argues that the state did not present sufficient evidence to prove beyond

a reasonable doubt that appellant submitted claims for QP visits that did not occur, and

that the amount of fraud exceeded $5,000 for his convictions under counts 1 and 2 and

exceeded $1,000 under count 3. We disagree.


                                             5
       Appellant was convicted of medical assistance fraud under Minn. Stat. § 609.466,

which provides:

              Any person who, with the intent to defraud, presents a claim
              for reimbursement, a cost report or a rate application, relating
              to the payment of medical assistance funds pursuant to
              chapter 256B, to the state agency, which is false in whole or
              in part, is guilty of an attempt to commit theft of public funds
              and may be sentenced accordingly.

At trial, the state introduced the provider agreement that appellant executed in order to

enroll Carelinks with DHS. By executing the provider agreement, appellant agreed to

comply with all relevant federal and state statutes including an obligation to ensure that

the claims he submitted were truthful and accurate. See 42 C.F.R. § 455.18 (2012);

Minn. Stat. § 256B.27, subd. 2 (2012). Moreover, appellant also assumed an obligation

to fully document service verifications and maintain the documentation for at least five

years from the date of billing. Minn. R. 9505.2175 (2013); Minn. R. 9505.2190, subp. 1

(2013).

       Appellant acknowledged his practice of submitting claims to DHS that indicated

that Carelinks’s QPs spent two hours with each patient without knowing how long the

visit lasted, and the QPs testified that visits did not always last two hours but ranged in

length from thirty minutes to three hours. As such, we conclude that the record contains

sufficient evidence, viewed in the light most favorable to the verdict, to permit the jurors

to find that appellant submitted QP visit claims that were “false in whole or in part” in

violation of Minn. Stat. § 609.466.




                                             6
       The record also contains evidence that the QPs completed, and provided appellant

with, documentation for each of their patient visits. However, after searching Carelinks’s

billing records and corresponding documentation, the state determined that a number of

QP visit claims were not supported by requisite documentation, despite appellant’s

obligation to maintain it under Minn. R. 9505.2190, subp. 1.          Investigator Leslie

explained that her calculations, presented to the jury in summary charts, were limited to

instances where Carelinks had submitted QP visit claims that were inadequately

documented.     As noted above, Investigator Leslie calculated fraudulent claims of:

$6,264.72 for count 1; $9,686.07 for count 2; and $4,840.68 for count 3. We must

assume that the jury believed Investigator Leslie’s testimony and calculations. Ortega,

813 N.W.2d at 100.       Accordingly, we conclude that the record contains sufficient

evidence, viewed in the light most favorable to the verdict, to permit the jurors to find

that appellant committed medical assistance fraud in excess of $5,000 for the convictions

under counts 1 and 2 and in excess of $1,000 under count 3.

       Because the evidence was sufficient for the jury to find that appellant violated

Minn. Stat. § 609.466 as charged, the postconviction court did not abuse its discretion

when it denied appellant’s petition for postconviction relief.

II.    The postconviction court did not err in denying appellant’s petition based on
       his ineffective-assistance-of-counsel claim.

       “We review the denial of postconviction relief based on a claim of ineffective

assistance of counsel de novo because such a claim involves a mixed question of law and

fact.” Hawes v. State, 826 N.W.2d 775, 782 (Minn. 2013). We apply an abuse of


                                             7
discretion standard in reviewing a district court’s decision to deny appellant’s request for

an evidentiary hearing on a petition for postconviction relief. Riley, 819 N.W.2d at 167

(citations omitted).

       Appellant argues that the postconviction court improperly denied his petition

without an evidentiary hearing based on his ineffective-assistance-of-counsel claim.

Specifically, appellant argues that counsel was ineffective in failing to inform him of the

prosecutor’s June 2014 plea offer. We examine ineffective-assistance-of-counsel claims

under the Supreme Court’s two-prong Strickland test. State v. Vang, 847 N.W.2d 248,

266 (Minn. 2014) (citing Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984);

Leake v. State, 767 N.W.2d 5, 10 (Minn. 2009)). “To prevail on a claim that his counsel

was ineffective, appellant must demonstrate that (1) the attorney’s performance fell

below an objective standard of reasonableness; and (2) a reasonable probability exists

that, but for the attorney’s unprofessional error, the outcome would have been different.”

Id. (citations omitted). “We need not analyze both prongs if either one is determinative.”

Id. (citation omitted).

       With regard to the second Strickland prong, the Supreme Court has established

that, where a plea offer has lapsed due to counsel’s failure to communicate it to a

defendant, the defendant must demonstrate (1) “a reasonable probability [he] would have

accepted the earlier plea offer had [he] been afforded effective assistance of counsel” and

(2) “a reasonable probability the plea would have been entered without the prosecution

canceling it or the trial court refusing to accept it.” Missouri v. Frye, 132 S. Ct. 1399,

1409 (2012).

                                             8
       In its order denying relief, the postconviction court determined that “there is no

reasonable probability that [appellant] would have accepted the [June 2014] plea offer or

that the [district] court would have accepted its terms.”       Whether to accept a plea

agreement is within a district court’s discretion. Johnson v. State, 641 N.W.2d 912, 918

(Minn. 2002) (citations omitted).        Here, the postconviction court supported its

determination by reasoning that, prior to appellant withdrawing his guilty plea, “the

[district] court indicated that it would not consider any similar offers in the future and

specifically noted that it felt the previous plea agreement was too generous. The alleged

uncommunicated offer was even more lenient than the withdrawn plea agreement.” We

agree with the postconviction court’s assessment of the June 2014 plea offer, which, in

comparison to the prior plea agreement, would have provided appellant with a more

lenient disposition than the plea offer he rejected by withdrawing his guilty plea.

       Accordingly, we conclude that the postconviction court did not err in denying

appellant’s ineffective-assistance-of-counsel claim because appellant is unable to

demonstrate that a reasonable probability exists that, but for counsel’s error, the outcome

would have been different. Because appellant failed to meet the second Strickland prong,

we need not address counsel’s performance under the first Strickland prong. As a result,

the postconviction court did not abuse its discretion in denying appellant’s petition

without an evidentiary hearing.

       Affirmed.




                                             9